Case 8:15-cv-02034-JVS-JCG Document 1127-3 Filed 05/03/21 Page 1 of 2 Page ID
                                 #:77085

                                                    FILED PUBLICLY
                                                    PURSUANT TO COURT
                                                    ORDER AT DOCKET NO.
                                                    1116




                     EXHIBIT 33




                       DECLARATION OF JOSHUA S. FURMAN             EXHIBIT 33
Case 8:15-cv-02034-JVS-JCG Document 1127-3 Filed 05/03/21 Page 2 of 2 Page ID
                                 #:77086


Message
From:          Andrew Baslow [/0=FIRST ORGANIZATION/OU=EXCHANGE ADMINISTRATIVE GROUP
              (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=ABASLOW]
Sent:         8/11/2012 10:59:06 AM
To:           Scott Ferrell [sferrell@trialnewport.com]
Subject:       Re:


Scott:

Just spoke with Sam Schoonover. I think it is best to not share that number in which he called from. It is a cell phone of
his roommate, Austin Glenn




Let me know your thoughts.



Baz



On Aug 11, 2012, at 10:24 AM,"Scott Ferrell" <sferrell@trialnewport.com> wrote:
Baz,

We are in very early settlement discussions in the Schoonover v. Himalaya wiretap case.

As part of those discussions, they've asked us to tell them the number that he called from, which was 714-396-6971. Is
there any reason not to share that with them, and do you know the background (is it a landline, who owns it, etc.)? For
example, I want to make sure it wasn't your house, your cell, or anything like that where they could link it back to us...

                                  ,
                                  e)

5;estr 9.            e4/1
                        , e`'    C

NEWPORT TRIAL GROUP
E: sferrell@trialnewport.com
kV www.trialnewport.com
T: 949.706.6464-




                                                          CONFIDENTIAL                                             NTG006151



                                       DECLARATION OF JOSHUA S. FURMAN                                          EXHIBIT 33
